Citation Nr: 1754545	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  16-23 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

The propriety of closing out the separate evaluation for service-connected degenerative changes, left knee, with moderate MCL (medial collateral ligament) laxity (previously rated as postoperative torn medial meniscus, left knee, with degenerative joint disease) when it was subsumed into a 30 percent evaluation for left total knee arthroplasty effective November 1, 2016.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran served on active duty from August 1954 to March 1964.  

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon which closed out the Veteran's disability of degenerative changes of the left knee with moderate MCL laxity effective June 2, 2014.  The Veteran perfected an appeal as to this decision.

Subsequently, by rating decision dated in May 2016, the RO reinstated a separate 20 percent disability rating for degenerative changes of the left knee with moderate MCL laxity effective June 2, 2014.

Most recently, by rating decision dated in August 2016, the RO closed out the Veteran's disability of left knee laxity and subsumed it under a 30 percent evaluation for left total knee arthroplasty effective November 1, 2016.

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims file systems.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (2014).


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, in October 2017 correspondence, the Veteran withdrew his appeal.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met. 38 U.S.C. § 7105(b)(2), (d)(5) (2014); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204. 

In October 2, 2017 correspondence, the Veteran's representative indicated that the Veteran wished to withdraw his appeal regarding "separate disability evaluations for service connected degenerative change left knee with moderate MCL (medial collateral ligament) laxity (previously rated as postoperative torn medial meniscus, left knee, with degenerative joint disease) on June 2, 2014 following total left knee arthroplasty."   Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


